DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The instant application has been amended as follows:

Claim 16, first line: “10” has been changed to –14--. 

Examiner’s Comment
	Claim 16 has been revised to correct an obvious error in dependency relating to antecedent basis for “vanadium” (cf., claim 7).  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-11, 13-18 and 21 are allowed primarily because of the amendment limiting base claims 1 and 10 to “chlorinating agent having a structure A(Cl)x(R2)3-x, where … x is 1 or 2,” and applicant’s argument to the effect that neither Tajima nor JP ‘786 teach or suggest that an aluminum compound other than aluminum trichloride could be used in their respective inventions.  Claims 22 and 23 are allowed primarily for the reasons set out on page 9 of the first Office action.  Furthermore, as of the date of this Notice of Allowability, the Office has not located or identified any reference that can be used singularly or in combination with another reference including Tajima or JP ‘786 to render the present invention anticipated or obvious to one of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1-11, 13-18 and 21-23 are deemed to define allowable subject matter, and passed to issue. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/08-17-22